Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granger in US20160211062.

Regarding Claim 1:  Granger teaches the creation of a core-shell particle comprising a core comprising a ZnFe2O4 composition (meeting claimed formula 2-1, where a2 is 1; See Paragraph 32 and 80). The particle includes multiple shells covering the core and comprises a polycondensate of a metal alkoxide, in the form of SiO2 (See Paragraph 5).  The core shell particle comprises only one core per one core-shell particle (See Figure 13).

Regarding Claim 3:  Granger teaches that the structure is based upon Fe3O4 and ZnFe2O4 through XRD analysis (See Paragraph 80).  Both of these materials are of a spinel structure.

Regarding Claim 4:  The claim further limits the structure of the iron oxyhydroxide compound.  This compound is one of several within the Markush group set forth in the claim.  The instant claim does not require the selection of this compound and only limits the claim where that compound is positively selected.  As Granger does not use iron oxyhydroxide, the claim scope is met. 

Regarding Claim 5:  The shell comprises silica, which is a polycondensate of a metal alkoxide comprising silicon.  Granger particularly shows the polycondensation of TEOS (See Paragraph 57).

Claim(s) 1, 3-5 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girgis in “Synthesis, magnetic and optical properties of core/shell Co1-xZnxFe2O4/SiO2 nanoparticles”.

Regarding Claim 1: Girgis teaches the creation of a core-shell particle comprising a core comprising a Co1-xZnxFe2O4 composition (meeting claimed formula 2-1, where a2 is 1; See Paragraph 32 and 80). The particle includes a shell covering the core and comprises a polycondensate of a metal alkoxide, in the form of SiO2 (See Paragraph 5).  The core shell particle comprises only one core per one core-shell particle (See Figure 2b).

Regarding Claim 3:  Girgis teaches that this range of materials is within the family of spinel ferrites (See Introduction).

Regarding Claim 4: The claim further limits the structure of the iron oxyhydroxide compound.  This compound is one of several within the Markush group set forth in the claim.  The instant claim does not require the selection of this compound and only limits the claim where that compound is positively selected.  As Girgis does not use iron oxyhydroxide, the claim scope is met.

Regarding Claim 5:  The shell comprises silica, which is a polycondensate of a metal alkoxide comprising silicon.  Girgis particularly shows the polycondensation of TEOS (See Experimental).

Regarding Claim 19:  Girgis teaches that the product is fired at a temperature between 400-800C (See Experimental).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granger in US20160211062.

Granger teaches the creation of a core-shell particle comprising a core comprising a ZnFe2O4 composition (meeting claimed formula 2-1, where a2 is 1; See Paragraph 32 and 80). The particle includes multiple shells covering the core and comprises a polycondensate of a metal alkoxide, in the form of SiO2 (See Paragraph 5).  The core shell particle comprises only one core per one core-shell particle (See Figure 13).

Granger teaches that the core has a size of greater than 100 nm and the overall size of the particle including said silica shell is from 100 to 300 nm.  The range of size of the core thus may be greater than 100nm to less than 300 nm and the size of the shell may range from greater than 0 nm to less than 200 nm.  The ratio in terms of Fe:Si weight contents within these range of core and shell sizes would overlap the ranges as instantly set forth in the claims.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  


Claim(s) 7-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granger in US20160211062 in view of Lindberg in their publication “Preparation of silica particles utilizing the sol-gel and the emulsion-gel processes”

Regarding Claim 7-8:  Granger teaches the creation of a core-shell particle comprising a core comprising a ZnFe2O4 composition (meeting claimed formula 2-1, where a2 is 1; See Paragraph 32 and 80). The particle includes multiple shells covering the core and comprises a polycondensate of a metal alkoxide, in the form of SiO2 (See Paragraph 5).  The core shell particle comprises only one core per one core-shell particle (See Figure 13).

Granger teaches that the silica shell is created through the Stober process and is silent in terms of an oil-water emulsion process (See Paragraph 57 and 92).

However, multiple means of hydrolyzing TEOS such that silica is precipitated are known within the art.  Lindberg teaches an alternative to the Stober process in the form of an emulsion-gel process, wherein an emulsion of an organic solvent is combined with water, TEOS and an anionic surfactant (See Page 81).   teaches that the reaction domain can be limited in order to adjust the particle size through this method.  Those of ordinary skill in the art would have found it obvious to use the method of Lindberg to create the precipitated silica coating of Granger as both the Stober process and the emulsion gel process are known to be suitable for the same purpose, as is taught by Lindberg.  Those of ordinary skill would be motivated to use the process of Lindberg on the basis that the particle size may be adjusted through the mixture of reagents.  The mixture provides for stable emulsions having particular domain sizes, creating nano or microreactors capable of constraining the particle size created.  Those of ordinary skill would have been motivated to use such a method where particular shell thicknesses are desired.

Regarding Claim 10:  Granger teaches that the structure is based upon Fe3O4 and ZnFe2O4 through XRD analysis (See Paragraph 80).  Both of these materials are of a spinel structure.

Regarding Claim 11:  The claim further limits the structure of the iron oxyhydroxide compound.  This compound is one of several within the Markush group set forth in the claim.  The instant claim does not require the selection of this compound and only limits the claim where that compound is positively selected.  As Granger does not use iron oxyhydroxide, the claim scope is met. 

Regarding Claim 12:  The shell comprises silica, which is a polycondensate of a metal alkoxide comprising silicon.  Granger particularly shows the polycondensation of TEOS, tetraethylorthosilicate (See Paragraph 57).

Regarding Claim 13:  Granger teaches that the core has a size of greater than 100 nm and the overall size of the particle including said silica shell is from 100 to 300 nm.  The range of size of the core thus may be greater than 100nm to less than 300 nm and the size of the shell may range from greater than 0 nm to less than 200 nm.  The ratio in terms of Fe:Si weight contents within these range of core and shell sizes would overlap the ranges as instantly set forth in the claims.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girgis in “Synthesis, magnetic and optical properties of core/shell Co1-xZnxFe2O4/SiO2 nanoparticles”. as applied to claim 1 and 19 above, and further in view of Norwood in US20120052286.

Girgis teaches the creation of a fired core-shell particle comprising a core comprising a Co1-xZnxFe2O4 composition (meeting claimed formula 2-1, where a2 is 1; See Paragraph 32 and 80). The particle includes a shell covering the core and comprises a polycondensate of a metal alkoxide, in the form of SiO2 (See Paragraph 5).  The core shell particle comprises only one core per one core-shell particle (See Figure 2b).  Girgis teaches that the as-created fired core-shell particles would be useful in the field of creating magneto-optical devices.

Girgis is silent in terms of the construction of such a device in this field.

However, Norwood teaches that magneto-optical devices are created by disposed magnetic particles in a polymer resin and curing the polymer resin.  Prior to the curing process, the magnetic nanoparticles are poled such that they self-assemble and form a magneto-optical layer (See Abstract).  Those of ordinary skill in the art would have found it obvious to provide the particles of Girgis in a polymeric matrix as taught by Norwood, on the basis that Girgis explicitly teaches that his particles are to be used in such a device.  Those of ordinary skill in the art would have been motivated to combine the teachings of Girgis and Norwood in order to provide industrial applicability to the particles of Girgis. 

Allowable Subject Matter
Claim 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indication of allowable subject matter are discussed in a previous action and incorporated herein by reference.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-13, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s discussion of claims 17-18 are noted and applicant particularly points out support for the amended claim features.  The previously set forth rejection of these claimed over USC 112 has been withdrawn.  Applicant sets forth arguments over the rejections based on Pinho and Sakane.  As the claims have been amended to exclude the subject matter of the prior art, these rejections are withdrawn.  The claims are now rejected over Granger and Girgas, who teach the claimed composition as amended.  The teachings of the prior art are drawn to the creation of compositions associated with claimed formula 2-1.  All limitations of the claimed subject matter are addressed as set forth above.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734